DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments with respect to claims 1 and 3-5 have been considered but are moot in view of new grounds of rejection based on Liu (US 2020/0137717 A1).

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


5.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2018/0213579 A1) in view of Liu (US 2020/0137717 A1), and further in view of Koskela (US 2019/0199412 A1).

	 	Regarding claim 1, Hong teaches a method for sending a paging message ([0098], “paging control channel (PCCH) for transmitting (~sending) paging information and a system information change notification may be processed in the same manner as the BCCH. For example, the PCCH may be transmitted by configuring a static CU-AU connection or may be transmitted via the corresponding cell, associated with the AU, via a message on the CU-AU interface”), the method comprising: 
 	receiving from a first network node by a second network node, a paging message, wherein the paging message carries indication information ([0098], “paging control channel (PCCH) for transmitting (~sending) paging information and a system information change notification may be processed in the same manner as the BCCH. For example, the PCCH may be transmitted by configuring a static CU-AU connection or may be transmitted via the corresponding cell, associated with the AU, via a message on the CU (~first network node)-(~to)AU(~second network node) interface”, wherein the AU (~second network node) receives the paging message comprising the system information change (~indication information) notification on the CU-AU interface), and 
([0098], “paging control channel (PCCH) for transmitting paging information and a system information change (~paging cause) notification may be processed in the same manner as the BCCH. For example, the PCCH may be transmitted by configuring a static CU-AU connection or may be transmitted via the corresponding cell, associated with the AU, via a message on the CU-AU interface”, wherein the indication information indicates a paging cause (~system information change)),
reading, by the second network node, the indication information in the paging message ([0098], “paging control channel (PCCH) for transmitting paging information and a system information change (~paging cause) notification may be processed in the same manner as the BCCH. For example, the PCCH may be transmitted by configuring a static CU-AU connection or may be transmitted via the corresponding cell, associated with the AU, via a message on the CU-AU interface”, wherein the AU (~second network node) receives (~reads) the message comprising the system information change (~paging cause) notification on the CU-AU interface. Receiving the system information change (~indication information) notification by the AU (~second network node) is reading the indication information since receiving and temporarily storing/copying the indication information is reading the indication information); 
determining, by the second network node based on the indication information, a cause for sending the paging message by the first network node ([0098], “paging control channel (PCCH) for transmitting (~sending) paging information and a system information change (~paging cause) notification may be processed in the same manner as the BCCH. For example, the PCCH may be transmitted by configuring a static CU-AU connection or may be transmitted via the corresponding cell, associated with the AU, via a message on the CU (~first network node)-(~to)AU(~second network node) interface”, wherein the AU (~second network node) receives from the CU (~first network node) the paging message comprising the system information change (~indication information) notification on the CU-AU interface and determines a cause for sending the paging message); 
  	generating, by the second network node, downlink control information (CI) according to the indication information, wherein the CI carries the indication information indicating the paging cause ([0098-0099], when the PCCH is triggered at the CU (~first network node), the PCCH may be transmitted via the corresponding cell associated with the AU (~second network node) by dynamically setting up a tunnel between the CU and the AU. The common control channel (CCCH) carrying the SRB0 may be processed in a similar manner. For example, a static AU-CU connection may be configured, and the CCCH, received via the cell associated with the AU in response to the UE transmitting the CCCH, may be transferred to the CU. The CCCH, generated by the CU (~second network node), may be transmitted to the UE via the cell associated with the AU by configuring a static CU-AU connection or using a message on the CU-AU interface”; [0069], [0089]); and 
 	sending, by the second network node to a user equipment (UE), the indication information indicating the paging cause via the CI ([0098-0099], when the PCCH is triggered at the CU (~first network node), the PCCH may be transmitted via the corresponding cell associated with the AU (~second network node) by dynamically setting up a tunnel between the CU and the AU. The common control channel (CCCH) carrying the SRB0 may be processed in a similar manner. For example, a static AU-CU connection may be configured, and the CCCH, received via the cell associated with the AU in response to the UE transmitting the CCCH, may be transferred to the CU. The CCCH, generated by the CU (~second network node), may be transmitted to the UE via the cell associated with the AU by configuring a static CU-AU connection or using a message on the CU-AU interface”; [0069], [0089]). 
	Hong does not explicitly teach wherein the indication information indicates which system message or system message block changes.
	 	However, Liu teaches indication information indicating which system message or system message block changes ([0121], “network side may retrieve the paging message corresponding to the MTC terminal according to the time-delay value and a terminal identifier of the MTC terminal. The paging message may carry the terminal identifier of the MTC terminal to be paged, a system message change indication identifier (~indicates a (~which) system message change), and ETWS (Earthquake and tsunami warning indication sign)”).
	  	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liu with the teaching of Hong in order to avoid causing network congestion from a large 
number of terminals initiating paging responses at the same time (Liu [0003]).

 	However, Koskela teaches a downlink control information (DCI) ([0148], “cell/RAN paging on the next Paging (sweep) subframe or in a dedicated paging message and indicate cause value, such as link re-establishment. Using dedicated paging message or simply a DCI message 5G-NB may need to repeat the transmission to multiple direction”).
 		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Koskela with the teaching of Hong as modified by Liu in order to enable detecting transmission errors and to aid in properly decoding the received data.

  	Regarding claim 3, Hong in view of Liu, and further in view of Koskela teaches the method according to claim 1, wherein the paging cause comprises a cause of system message change, and where the cause of system message change comprises at least one of the following: a system message modification (Hong [0098], “paging control channel (PCCH) for transmitting paging information and a system information change (~system message modification) notification may be processed in the same manner as the BCCH. For example, the PCCH may be transmitted by configuring a static CU-AU connection or may be transmitted via the corresponding cell, associated with the AU, via a message on the CU (~first network node)-(~to)AU(~second network node) interface”), a system message modification during long discontinuous reception, a system message change of an 

 	Regarding claim 4, Hong in view of Liu, and further in view of Koskela teaches the method according to claim 1, wherein the first network node has at least one of a radio resource control layer function, a service data adaptation layer function, or a packet data convergence protocol layer function (Hong [0089], “CU node (~first network node) providing a PDCP (~packet data convergence protocol) function”); and 
	wherein the second network node has at least one of a radio link control layer function (Hong [0089], “AU node (~second network node) providing an RLC function”), a media access control layer function, or a physical layer function.  

	Regarding claim 5, Hong in view of Liu, and further in view of Koskela teaches the method according to claim 4, wherein the packet data convergence protocol layer function comprises at least one of a packet data convergence protocol layer control plane function or a packet data convergence protocol layer user plane function (Hong [0089], “for the transmission of user plane data, the CU node providing a PDCP function”).  
	
Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER J YI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643